Citation Nr: 9901486	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
adenocarcinoma of the trachea, currently rated as 
noncompensably disabling.

2.  Entitlement to an effective date earlier than March 7, 
1994, for a grant of service connection for residuals of 
adenocarcinoma of the trachea.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1962 to October 
1966.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a decision of September 1994 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  The Board remanded the case to the RO 
in December 1996 to clarify the veterans representation as 
requested by the American Legion and to adjudicate the 
earlier effective date issue.  The requested actions have 
been completed and the case has been returned to the Board 
for final decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by failing to 
assign a compensable rating for the residuals of 
adenocarcinoma of the trachea.  It is argued that the current 
noncompensable rating does not adequately reflect the 
severity of the residual scars.

The veteran also contends that he is entitled to an effective 
date earlier than March 7, 1994, for the grant of service 
connection for residuals of adenocarcinoma of the trachea.  
He argues that the grant of service connection should be 
effective from the date that the disorder was first diagnosed 
in 1991.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of adenocarcinoma of the trachea, and against the 
claim for an effective date earlier than March 7, 1994, for a 
grant of service connection for residuals of adenocarcinoma 
of the trachea.

FINDINGS OF FACT

1.  The only residuals of the adenocarcinoma of the trachea 
are surgical scars which are not poorly nourished with 
repeated ulceration, are not tender and painful, and do not 
cause any limitation of function.

2.  The veterans claim for disability compensation for 
residuals of adenocarcinoma of the trachea was received many 
years after service on March 7, 1994,


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of 
adenocarcinoma of the trachea are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.97, 4.118, 
Diagnostic Codes 6819, 7803, 7804, 7805 (1998).

2.  The criteria for an effective date earlier than March 7, 
1994, for a grant of service connection for residuals of 
adenocarcinoma of the trachea are not met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of Residuals of Adenocarcinoma of 
the Trachea

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
The veteran has made such allegation.  Accordingly, the Board 
finds that the veterans claim for an increased rating is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veterans service 
medical records, and statements from the physicians who 
provided the veterans post-service medical treatment.  The 
veteran has been afforded a disability evaluation 
examination.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board has considered the full history of the veterans 
service-connected disability.  A hospital discharge summary 
from the Rockford Memorial Hospital dated in October 1991 
shows that the veteran was referred with an asymptomatic x-
ray abnormality in the right paramediastinal area just above 
the hilus.  CT and MRI scans showed a three-centimeter 
paratracheal cystic mass.  A mediastinoscopy in October 1991 
showed a heavily encapsulated lesion to the right side of the 
trachea just above the origin of the right upper lobe 
bronchus.  A biopsy was done and a frozen section was 
described as malignant.  

The veteran was hospitalized and underwent a right 
thoracotomy with resection of the mediastinal tumor which was 
very adherent to the trachea.  The tumor was roughly the size 
of a golf ball.  Histologically, it was difficult to 
interpret, and slides were sent to the Mayo Clinic for 
consultation.  It was ultimately described as a metastatic 
poorly differentiated adenocarcinoma with neuroendocrine 
features.  No evidence of a primary site was found anywhere.  
The postoperative course was uneventful.  A VA Report of 
Contact form dated in March 1994 shows that the veteran 
completed radiation therapy at the Northern Illinois Cancer 
Treatment Center in January 1992.

The evidence includes several written statements from the 
veterans treating physicians.  A record from Dr. Soni dated 
in February 1994 shows that he treated the veteran for right 
paratracheal lymph node metastasis of unknown primary tumor 
from December 1991 to June 1993.  The physician indicated 
that the veteran had no restrictions.  A medical report dated 
in March 1994 from Dr. Treviranus shows that he treated the 
veteran from October 1991 to February 1992 for a mediastinal 
undifferentiated cancer.  He stated that, to his knowledge, 
the veteran had no restrictions.  A record dated in March 
1994 from the veterans family physician, LaMonte Ballard, 
M.D., shows that he treated the veteran for carcinoma of the 
lung in August 1991, and that there had been no recurrence. 
Similarly, a record dated in March 1994 from Dr. Arun Kalra 
shows that he treated the veteran for a carcinoma.  The 
physician reported that there was currently no evidence of 
disease, and that the veteran had no restrictions.  

The veteran was afforded an examination by the VA in May 1994 
in connection with his compensation claim.  He gave a history 
of having military service in Vietnam, and said that he 
believed that he had been in areas that had been sprayed with 
Agent Orange.  He said that a tumor of his trachea had been 
discovered in October 1991.  He underwent a right thoracotomy 
for the mediastinal lesion with excision of the tumor.  A 
biopsy showed it to be a metastatic, poorly differentiated 
adenocarcinoma with neuroendocrine components.  He was 
treated with surgical resection and radiation therapy.  No 
primary tumor was ever found.  Follow up had been negative to 
date.  His complaints included having frequent tension 
headaches which were relieved with rest, sleep or Tylenol.  
He said that he occasionally had some tightness in his 
throat, and that he had surgical pain from his right 
thoracotomy site and in his low back after lifting.  

On objective examination, the veterans chest had a normal 
excursion, clear lung sounds, good movement, and a well 
healed right thoracotomy scar.  The back was straight with 
good range of motion.  The extremities were normal, and also 
had full ranges of motion.  On neurological examination, 
strength, sensation, and coordination were all within normal 
limits.  The pertinent diagnosis was poorly differentiated 
adenocarcinoma with neuroendocrine components that was 
probably metastatic but no known primary.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.97, Diagnostic 
Code 6819, a 100 percent rating may be granted for a 
malignant neoplasm of the respiratory system.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  

Any change in evaluation based upon the mandatory examination 
or any subsequent evaluation shall be subject to provisions 
of 3.105(e) (process for reduction of compensation rate).  If 
there has been no recurrence or metastasis, the disorder is 
to be rated based on the residuals.  The Board notes that 
under the version of 38 C.F.R. § 4.97 which was in effect at 
the time of the September 1994 decision which is on appeal, 
the 100 percent rating was to continue for a period of two 
years (rather than six months) beyond the discontinuance of 
treatment.  However, this change in the regulation does not 
affect the outcome under the facts of this case.

In light of the veterans contentions regarding his surgical 
scars, the Board has also considered the diagnostic codes for 
rating scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803, 
a 10 percent rating may be granted for a superficial scar 
that is poorly nourished with repeated ulceration.  Under 
Diagnostic Code 7804, a 10 percent rating may be assigned if 
the scar is painful and tender on objective examination.  A 
compensable rating may be assigned under Diagnostic Code 7805 
if there is limitation of function of the affected part.  
Under 38 C.F.R. § 4.31 (1998), however, when the requirements 
for a compensable evaluation are not met, a zero percent 
rating shall be assigned.  

After considering the foregoing evidence, the Board finds no 
basis for assigning a compensable rating.  The treatment for 
the veterans adenocarcinoma was discontinued more than two 
years prior to the effective date of service connection for 
that disorder.  The only current residuals of the 
adenocarcinoma of the trachea are surgical scars.  There is 
no evidence that the scar tissue is poorly nourished with 
repeated ulceration so as to warrant a compensable rating 
under Diagnostic Code 7803.  

Furthermore, the surgical scarring has not been shown to be 
tender and painful on objective demonstration so as to 
warrant a compensable rating under Diagnostic Code 7804.  
Despite the veterans complaints of some tightness in his 
throat and surgical pain from his thoracotomy site on the 
May 1994 VA examination, the neck was described as atraumatic 
and the thoracotomy scar was well healed.  This was 
consistent with the private medical reports from the veteran 
which uniformly reported no restriction of the neck.  In 
short, there are no objective findings to support the claim 
of pain and tenderness in the VA examination report or in any 
of the statements from the veterans treating physicians.

Finally, there is no objective evidence that the veterans 
service-connected residuals of adenocarcinoma of the trachea 
interfere with the functions of his body so as to warrant a 
compensable rating under Diagnostic Code 7805.  Both the VA 
examination report and the statements from the treating 
physicians reflect that the disorder does not currently cause 
restrictions.  Accordingly, the Board concludes that the 
criteria for a compensable rating for residuals of 
adenocarcinoma of the trachea are not met.

The above decision is based on the VA Schedule for Rating 
Disabilities.  The Board does not have jurisdiction to assign 
extra-schedular evaluations under 38 C.F.R. § 3.321(b)(1), in 
the first instance.  However, there has been no assertion or 
showing that the service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization during the rating period which 
might warrant referral to the RO for extra-schedular 
consideration.  See Floyd v. Brown, 9 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

II.  Earlier Effective Date for Service Connection for 
Residuals 
of Adenocarcinoma of The Trachea

Initially, the Board notes that the fact that the disorder 
for which service connection was granted had its onset prior 
to March 7, 1994, is not relevant under the laws and 
regulations which control effective dates.  Instead, the 
effective date is generally based upon the date on which the 
claim for compensation was received.  Under 38 C.F.R. 
§ 3.400(b)(2), the effective date for compensation shall be 
the day following separation from service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  

The veterans original claim for disability compensation was 
received by the RO on March 7, 1994.  This claim was not made 
within one year after the veterans separation from service.  
Therefore, the RO was correct in assigning an effective date 
based on the date of the claim.

The Board notes that in cases where compensation is granted 
pursuant to a liberalizing law, the benefits may be paid 
effective from the effective date of the liberalizing law if 
the claim is received within one year after that law became 
effective.  See 38 C.F.R. § 3.114 (1998).  In the present 
case, however, the veterans claim was actually received 
prior to the effective date of the law which provided for 
presumptive service connection for respiratory cancers for 
veterans exposed to Agent Orange.  That regulation did not 
become effective until June 9, 1994, and cannot, therefore, 
provide a basis for assigning an effective date prior to 
March 7, 1994.  Accordingly, the record affords no basis for 
an effective date earlier than March 7, 1994, for a grant of 
service connection for residuals of adenocarcinoma of the 
trachea.  






ORDER

An increased (compensable) rating for residuals of 
adenocarcinoma of the trachea is denied.

An effective date earlier than March 7, 1994, for a grant of 
service connection for residuals of adenocarcinoma of the 
trachea is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
